Title: From Benjamin Franklin to Sartine, 30 May 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy May 30. 1780
I am under the greatest Uneasiness to find, that great Part of the Cloathing sent to Brest to be shipt for America, was left behind, and that the Alliance alone has not sufficient Room, to receive it with the Arms and Gunpowder, which the King has been so good as to order for us, and which are all so much wanted in the American Armies. A Proposition has been made of asking to borrow the Ariel to assist in carrying these Things. It is said that a sufficient Number of Men and Officers can be furnished for her out of the Alliance. I am so unacquainted with Ship Business that I cannot judge of the fitness of that Vessel. But if your Excellency should approve of the Proposal, and be inclined to favour us with the Loan of that or any other Ship more convenient for the Purpose, it will be an essential Service to the United States, and for which they will be under great Obligation.
With the greatest Esteem I have the honour to be, Your Excellencys most obedient and most humble Servant
B Franklin
His Exy M. De Sartine./.
